Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 1 of 27




            EXHIBIT 1
       Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 2 of 27



 1   PERKINS COIE LLP
     Sarah Fowler (Bar No. 264838)
 2   Amisha Manek (Bar No. 305163)
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: (650) 838-4300
     SFowler@perkinscoie.com
 5   AManek@perkinscoie.com
 6   PERKINS COIE LLP
 7   Gene W. Lee (pro hac vice)
     Thomas Matthew (pro hac vice)
 8   1155 Avenue of the Americas, 22nd floor
     New York, NY 10112-0015
 9   Telephone: (212) 262-6900
     GLee@perkinscoie.com
10
     TMatthew@perkinscoie.com
11
     Attorneys for Plaintiff Twitter, Inc.
12

13   [Additional Counsel Listed On Signature Page]

14

15                                  UNITED STATES DISTRICT COURT
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17
                                             SAN JOSE DIVISION
18

19

20   TWITTER, INC.,                                    Case No. 5:20-cv-02397-LHK
21                    Plaintiff,
                                                       PLAINTIFFS’ PATENT LOCAL RULE
22            v.                                       3-3 AND 3-4 INVALIDITY
                                                       CONTENTIONS
23   VOIP-PAL.COM, INC.,
                                                       CONFIDENTIAL - OUTSIDE
24                   Defendant.                        COUNSEL ONLY
25

26

27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                              Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                               -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 3 of 27



 1   APPLE INC.
 2                                            Case No. 5:20-cv-02460-LHK
                   Plaintiff,
 3
             v.
 4
     VOIP-PAL.COM, INC.
 5
                    Defendant.
 6
     AT&T CORP., AT&T SERVICES, INC.,
 7   AND AT&T MOBILITY LLC,                   Case No. 5:20-cv-02995-LHK

 8                              Plaintiffs,

 9            v.
10   VOIP-PAL.COM, INC.,
11
                                Defendant.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                     Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                      -02460-LHK; -02995-LHK
          Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 4 of 27



                                                       TABLE OF CONTENTS
 1
                                                                                                                                               Page
 2
     I.       INTRODUCTION ............................................................................................................... 1
 3
     II.      BACKGROUND ................................................................................................................. 4
 4
              A.        The Patents-in-Suit .................................................................................................. 4
 5            B.        Priority Dates Of The Patents-In-Suit ..................................................................... 4
 6   III.     INVALIDITY OF THE PATENTS-IN-SUIT UNDER 35 U.S.C. §§ 102 AND 103 ........ 4
 7            A.        Systems.................................................................................................................... 7
 8            B.        Patents And Patent Publications ............................................................................ 15

 9   IV.      INVALIDITY OF THE CLAIMS UNDER 35 U.S.C. § 101 FOR BEING
              DIRECTED TO PATENT-INELIGIBLE SUBJECT MATTER...................................... 16
10
     V.       INVALIDITY OF THE CLAIMS UNDER 35 U.S.C. § 112 FOR LACK OF
11            WRITTEN DESCRIPTION AND/OR ENABLEMENT ................................................. 17
12            A.        The ’606 Patent ..................................................................................................... 18
              B.        The ’872 Patent ..................................................................................................... 18
13

14   VI.      INVALIDITY OF THE CLAIMS UNDER 35 U.S.C. § 112 FOR
              INDEFINITENESS ........................................................................................................... 18
15
              A.        The ’606 Patent ..................................................................................................... 19
16            B.        The ’872 Patent ..................................................................................................... 20
17   VII.     DOCUMENT PRODUCTION ......................................................................................... 21
18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                                 1                                  Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                                                     -02460-LHK; -02995-LHK
          Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 5 of 27



 1   I.       INTRODUCTION
 2            Pursuant to Patent L.R. 3-3 and 3-4, and the Court’s February 25, 2021 Case Management
 3   Order (e.g., Case No. 5:20-cv-02460 ECF No. 69), Plaintiffs Twitter, Inc. (“Twitter”), Apple Inc.
 4   (“Apple”), and AT&T Corp., AT&T Services, Inc., and AT&T Mobility LLC (“AT&T”)
 5   (collectively, “Plaintiffs”) hereby provide the following Invalidity Contentions to Defendant VoIP-
 6   Pal.com, Inc. (“VoIP-Pal”) for U.S. Patent Nos. 10,218,606 and 9,935,872 (respectively, the “’606
 7   Patent” and the “’872 Patent”; collectively, the “Patents-in-Suit”). Plaintiffs reserve the right to
 8   supplement or modify these Contentions, consistent with Patent Local Rule 3-6.
 9            At least claims 1, 8, 14, and 15 of the ’606 patent and claim 30 of the ’872 patent are invalid
10   under at least 35 U.S.C. §§ 101, 102, 103, and/or 112. Plaintiffs reserve the right to contend and
11   prove that additional claims of the Patents-in-Suit are invalid if the Court allows VoIP-Pal to provide
12   Patent L.R. 3-1 and/or 3-2 disclosures or any other infringement contentions in this case, or if VoIP-
13   Pal at any time, in any proceeding, contends that any Plaintiff infringes such additional claims.
14            Plaintiffs’ Invalidity Contentions are based on the facts and information available as of the
15   date of these Contentions. Plaintiffs take no position on any matter of claim construction in these
16   Contentions. Any statement herein describing or tending to describe any claim element is provided
17   solely for purposes of understanding the relevant prior art. Plaintiffs expressly reserve the right to
18   propose any claim construction they consider appropriate and/or to contest any claim construction
19   they consider inappropriate. Plaintiffs further reserve the right to interpret these terms differently
20   over the course of the litigation, and do not adopt any interpretations impliedly or expressly put forth
21   in these Contentions. Accordingly, Plaintiffs’ Contentions, including the attached invalidity claim
22   charts, may reflect alternative positions as to claim construction and scope. Plaintiffs reserve the
23   right to supplement, without prejudice, these Contentions as appropriate depending upon the Court’s
24   construction of any claim term in the Patents-in-Suit, any findings as to the priority date of the
25   Patents-in-Suit, and any positions that VoIP-Pal or its expert witnesses may take concerning claim
26   interpretation, or invalidity issues. Nothing in this document should be construed as an admission
27   that any claim of either Patent-in-Suit is valid, enforceable, or infringed. Plaintiffs’ Contentions
28   should not be interpreted to rely upon, or in any way affect, the non-infringement arguments

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4               1                       Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                        -02460-LHK; -02995-LHK
       Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 6 of 27



 1   Plaintiffs may make in this case.
 2           Further, discovery is not complete in this matter. Plaintiffs therefore have not yet completed
 3   their investigation, discovery, or analysis of matters relating to the invalidity of the Patents-in-Suit,
 4   including without limitation invalidity due to on-sale or public use statutory bars. In addition,
 5   Plaintiffs’ search for prior art is ongoing. Plaintiffs reserve the right to amend, modify, and
 6   supplement, without prejudice, these Contentions as additional information is discovered or
 7   otherwise identified or appreciated, including testimony provided about the scope and content of the
 8   claimed inventions or the state of the prior art. Additionally, because third-party discovery is not
 9   yet complete, Plaintiffs reserve the right to present additional items of prior art located during the
10   course of such discovery or further investigation, and to assert contentions of invalidity to the extent
11   that such discovery or investigation yields information forming the basis for such contentions of
12   invalidity. For example, Plaintiffs may issue subpoenas in the course of discovery to third parties
13   believed to have knowledge, documentation, and/or corroborating evidence concerning some of the
14   prior art listed below and/or additional prior art. These third parties may include, without limitation,
15   the authors, inventors, developers, designers, or assignees of the references and systems listed in
16   these disclosures.
17           The accompanying invalidity claim charts contain specific examples of prior art references,
18   patents, knowledge, inventions, uses, sales, methods, and/or systems that included and/or disclosed,
19   either expressly or inherently, each limitation of certain claims and/or examples of prior art
20   references and systems in view of which a person of ordinary skill in the art would have considered
21   each limitation and the claimed combination of such limitations obvious. Plaintiffs have endeavored
22   to identify relevant portions and/or features of the identified prior art. The identified prior art,
23   however, may contain additional descriptions of or alternative support for the claim limitations.
24   Plaintiffs may rely on un-cited portions or features of the identified prior art, other documents, and
25   expert testimony to provide context or to aid in understanding the identified prior art. Where
26   Plaintiffs cite to a particular figure in a reference, the citation should be understood to encompass
27   the caption and description of the figure and any text relating to the figure. Similarly, where
28   Plaintiffs cite to particular text referring to a figure, the citation should be understood to include the

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                2                        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                          -02460-LHK; -02995-LHK
       Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 7 of 27



 1   figure and caption as well.
 2           Plaintiffs further intend to rely on inventor admissions concerning the scope of the asserted
 3   claims, and prior art relevant to the asserted claims, found in: the Patents-in-Suit, the prosecution
 4   histories of the Patents-in-Suit, and related patents and/or patent applications; any deposition
 5   testimony of any inventor of either Patent-in-Suit; any previous trial testimony of any inventor of
 6   either Patent-in-Suit; and any papers filed or any evidence produced or submitted by VoIP-Pal or
 7   its affiliates in connection with these litigations, or any other litigation, related to either Patent-in-
 8   Suit and/or any related patents.
 9           Prior art not included in these contentions, whether known or not known to Plaintiffs, may
10   become relevant. In particular, Plaintiffs are currently unaware of the extent, if any, to which VoIP-
11   Pal will contend that limitations of the claims are not disclosed in the prior art identified by Plaintiffs.
12   Plaintiffs reserve the right to identify additional references that would render obvious the allegedly
13   missing limitation(s) of the disclosed device or method. Discovery is ongoing, and Plaintiffs have
14   not yet completed their search for and analysis of relevant prior art. Thus, Plaintiffs reserve the right
15   to revise, amend, and/or supplement the information provided herein, including identifying,
16   charting, and relying on additional references, should Plaintiffs’ further search and analysis yield
17   additional information or references, consistent with the Patent Local Rules and the Federal Rules
18   of Civil Procedure.
19           Prior art patents or publications included in these Contentions may be related (e.g., as a
20   divisional, continuation, continuation-in-part, parent, child, or other relation or claim of priority) to
21   earlier or later filed patents or publications, may have counterparts filed in other jurisdictions, or
22   may incorporate (or be incorporated by) other patents or publications by reference. The listed
23   patents or publications are intended to be representative of these other patents or publications, to the
24   extent they exist. Accordingly, Plaintiffs reserve the right to modify, amend, and/or supplement
25   these contentions with these related patents or publications, as well as other prior art references,
26   upon further investigation.
27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                 3                        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                           -02460-LHK; -02995-LHK
         Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 8 of 27



 1   II.       BACKGROUND
 2             A.      The Patents-in-Suit
 3
                                                      TABLE 1
 4
                          Patent                             Claims Addressed In The Claim Charts
 5                                                         Accompanying These Invalidity Contentions

 6       ’606 Patent                                  1, 8, 14, 15

 7       ’872 Patent                                  30

 8             B.      Priority Dates Of The Patents-In-Suit

 9             Plaintiffs contend that neither of the Patents-in-Suit are entitled to a priority date earlier than

10   November 1, 2007, the filing date of the first non-provisional application, PCT/CA2007/001956,1

11   which is the same for both Patents-in-Suit. Both Patents-in-Suit also cite to provisional application

12   No. 60/856,212, filed on November 2, 2006. But “the disclosure of the provisional application”

13   does not “provide[] support for the claims . . . in compliance with § 112, ¶ 1” and therefore the

14   Patents-in-Suit are not “entitled to claim the benefit of the filing date” of the provisional application.

15   See Dynamic Drinkware v. Nat’l Graphics Inc., 800 F.3d 1375, 1381 (Fed. Cir. 2015).

16             To the extent that VoIP-Pal contends that either of the Patents-in-Suit is entitled to an

17   earlier priority date, Plaintiffs reserve the right to supplement or modify these Contentions in order

18   to address any such contention.

19   III.      INVALIDITY OF THE PATENTS-IN-SUIT UNDER 35 U.S.C. §§ 102 AND 103
20             Each of the Patents-in-Suit is invalid at least under 35 U.S.C. § 102, including subsections

21   102(a), 102(b), 102(e), and 102(g), and/or 35 U.S.C. § 103 as set forth in the attached Exhibits A-

22   1–B-13.2 Pursuant to Patent L.R. 3-3 and 3-4, and the Court’s February 25, 2021 Case Management

23   Order (e.g., Case No. 5:20-cv-02460 ECF No. 69), Plaintiffs identify herein prior art patents,

24   publications, disclosures, products/devices/systems, and uses that anticipate or render obvious the

25   Patents-in-Suit under 35 U.S.C. §§ 102 or 103. Plaintiffs reserve the right to rely on other references

26   1
       Plaintiffs contend that application PCT/CA2007/001956 fails to provide adequate support for the
27   full scope of the Patents-in-Suit, but uses the filing date of application PCT/CA2007/001956 for
     purposes of these Contentions.
28   2
       Exhibits with numbers starting with “A” correspond to invalidity charts for the ’606 Patent;
     exhibits with numbers starting with “B” correspond to invalidity charts for the ’872 Patent.
     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                   4                       Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                            -02460-LHK; -02995-LHK
       Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 9 of 27



 1   disclosed or incorporated by reference in these Contentions, in the prior art identified below, in the
 2   Patents-in-Suit or any related patents, in the file histories of the Patents-in-Suit or any related
 3   patents, and in the attached exhibits.
 4           Plaintiffs’ detailed contentions as to how each identified prior art reference anticipates and/or
 5   renders obvious claims 1, 8, 14, and 15 of the ’606 Patent and claim 30 of the ’872 Patent are set
 6   forth in claim chart form as attached Exhibits A-1–B-13. Plaintiffs’ claim charts may disclose
 7   multiple theories of invalidity in a single chart.          Each chart directed to an anticipatory
 8   product/system also discloses how the product/system alone in light of knowledge and skill in the
 9   art, or in light of other references, renders each of the claims obvious. Additionally, each chart
10   directed to an anticipatory patent or publication also discloses how that reference in combination
11   with one or more other references renders each claim obvious.              Any prior art disclosed as
12   anticipating a limitation also at least renders that limitation obvious.
13           Additionally, persons of ordinary skill in the art generally read a prior art reference as a
14   whole and in the context of other publications and literature. Numerous prior art references,
15   including those identified herein, cited on the face of the Patents-in-Suit, and in the attached exhibits,
16   reflect common knowledge and the state, scope, and content of the prior art before the priority date
17   of the claims. Plaintiffs may rely on such references and on expert testimony to demonstrate the
18   general state of the art at the time of the alleged inventions and what one of ordinary skill in the art
19   would have understood at a time prior to the date of the alleged inventions, and to provide
20   background and context pertinent to the teachings in, and interpretation of, the prior art referenced
21   by the attached claim charts.
22           In general, a claimed invention is invalid due to obviousness “if the differences between the
23   claimed invention and the prior art are such that the claimed invention as a whole would have been
24   obvious before the effective filing date of the claimed invention to a person having ordinary skill in
25   the art.” 35 U.S.C. § 103; Graham v. John Deere Co., 383 U.S. 1, 13-14 (1966). The ultimate
26   determination of whether an invention is or is not obvious is a legal conclusion based on underlying
27   factual inquiries including: “(1) the scope and content of the prior art; (2) the differences between
28   the prior art and the claims; (3) the level of ordinary skill in the art at the time of invention; and (4)

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                5                        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                          -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 10 of 27



 1   objective evidence of nonobviousness.” Miles Labs., Inc. v. Shandon, Inc., 997 F.2d 870, 877 (Fed.
 2   Cir. 1993); see Graham, 383 U.S. at 17-18. The U.S. Supreme Court decision in KSR Int’l Co. v.
 3   Teleflex Inc., 127 S. Ct. 1727, 1739 (2007) reaffirmed Graham, but further held that a claimed
 4   invention can be obvious even if there is no explicit teaching, suggestion, or motivation for
 5   combining the prior art to produce that invention.
 6          To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102,
 7   Plaintiffs contend that any purported differences are such that the claimed subject matter as a whole
 8   would have been obvious to one skilled in the art at the time of the alleged invention, in view of the
 9   state of the art and knowledge of those skilled in the art under 35 U.S.C. § 103. Each claim would
10   have been obvious in view of each reference cited in Exhibits A-1–B-13 either alone or combined
11   with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each claim
12   would have been obvious to one of ordinary skill in the art in view of the combination of any one
13   of the prior art references identified in Exhibits A-1–B-13 with one or more of the other references
14   identified in the tables below.
15          In particular, those of ordinary skill in the art at the time of the alleged invention of the
16   Patents-in-Suit would have been motivated to modify or combine the prior art references set forth
17   herein at least because: (a) the references in general deal with the same or related subject matter;
18   (b) one of ordinary skill in the art would have been motivated by the problem that the inventor was
19   attempting to solve, or with other problems that would have been faced in reaching a solution, and
20   would have looked to references that concerned similar issues or taught how to overcome the
21   problems faced; (c) the combinations were obvious to try and would have operated in their known
22   and expected way; (d) the combinations were within the technical skill and understanding of a
23   person of ordinary skill in the art; (e) the combinations would have been motivated by the
24   developments in technology; and (f) the combinations reflect various design choices that would have
25   been known to one of ordinary skill in the art and within that person’s technical capability to
26   implement (i.e., technically feasible).
27          The various motivations described above provide a basis for combining or modifying
28   references, as detailed below, to render each of the claims obvious. In addition, the Court can

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4              6                       Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                       -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 11 of 27



 1   consider the inferences and creative steps a person of ordinary skill in the art would employ in
 2   making such combinations. See KSR, 127 S. Ct. at 1741 (“[A] court can take account of the
 3   inferences and creative steps that a person of ordinary skill in the art would employ”).
 4          Plaintiffs have identified a non-exhaustive list of one or more potential combinations that
 5   would render each of the claims obvious in the claim charts identified by exhibit number in the table
 6   below. Specifically, Plaintiffs contend that the following references anticipate or render obvious
 7   the claims (alone, or in combination with other references as set forth in detail in each claim chart):
 8          A.      Systems
 9
                                                  TABLE 2
10
       Exhibit      Name of          Publicly      Exemplary         Publication         Production
11      Nos.        System         known, in       Publications         Date              Number
                                  use, on sale,   Describing the
12                                  or sold in       System
                                   the U.S. at
13                                   least by
14    A-1, B-1    Cisco Call      2001            System             January         DEFCOMMON000
                  Manager                         Description for    1999            50756
15
                                                  the Cisco
16                                                Communication
                                                  s Network
17
                                                  David Bateman,     June 2005       DEFCOMMON000
18                                                Configuring                        49303
                                                  CallManager
19                                                and Unity: A
                                                  Step-by-Step
20
                                                  Guide
21                                                Cisco IP           December        DEFCOMMON000
22                                                Telephony          2000            08286
                                                  Network Design
23                                                Guide

24                                                Dave Corley,       September       Cisco-VoIP
                                                  Distributed        13, 2000        Pal00000432
25                                                Enterprise Call
                                                  Processing/Call
26                                                Control Server
27                                                (Cisco
                                                  CallManager
28                                                version 3.1
                                                  product
     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4              7                        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                        -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 12 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary        Publication       Production
       Nos.        System       known, in       Publications        Date            Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               requirements
 6                                             document)
 7                                             Cisco             September     Cisco-VoIP
 8                                             CallManager       19, 2003      Pal00000475
                                               Service
 9                                             Enterprise
                                               Parameters for
10                                             Parche
                                               Interface
11                                             Specification
12                                             Chu-shen Liu &    September     Cisco-VoIP
                                               Jessie Chang,     2, 2000       Pal00000503
13
                                               Cisco
14                                             CallManager/I
                                               OS Gateway
15                                             System Test
                                               Plan—
16                                             Centralized
17                                             Call Processing
                                               Deployment
18                                             Model

19                                             John Restrick,    January 21, Cisc-VoIP
                                               CallManager       2007        Pal00000594
20                                             Architecture
                                               Overview,
21                                             January 21,
                                               2007
22
                                               Marc Ayres et    May 2004       Cisco-VoIP
23
                                               al., Seadragon –                Pal00000683
24                                             GA Product
                                               Requirements
25                                             Document
26                                             Chris Pearce et   July 2001     Cisco-VoIP
                                               al., Cisco                      Pal00000807
27                                             CallManager
                                               Fundamentals,
28
                                               1st edition

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4           8                     Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                  -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 13 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary         Publication       Production
       Nos.        System       known, in       Publications         Date            Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               Chris Pearce et    September     Cisco-VoIP
 6                                             al., Cisco         2005          Pal00000808
 7                                             CallManager
                                               Fundamentals,
 8                                             2d edition

 9                                             Salvator Collora June 2004       Cisco-VoIP
                                               et al.,                          Pal00000809
10                                             CallManager
                                               Best Practices
11
                                               Alexander et       2001          DEFCOMMON000
12                                             al., Cisco                       57483
                                               CallManager
13
     A-2, B-2    Vonage        November        Vonage             September     DEFCOMMON000
14
                               6, 2004         Holdings           22, 2003      56739
15                                             Corporation
                                               Petition for
16                                             Declaratory
                                               Ruling
17                                             Concerning an
                                               Order of the
18
                                               Minnesota
19                                             Public Utilities
                                               Commission,
20                                             WC 03-211
21                                             Letter from        October 1,    DEFCOMMON000
                                               William B.         2004          56881
22                                             Wilhelm, Jr.,
                                               Counsel for
23
                                               Vonage, to
24                                             Marlene H.
                                               Dortch,
25                                             Secretary, FCC,
                                               WC Docket No.
26                                             03-211
27                                             FCC In the         November      DEFCOMMON000
                                               Matter of          12, 2004      56698
28
                                               Vonage

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4           9                      Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                   -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 14 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary       Publication      Production
       Nos.        System       known, in       Publications       Date           Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               Holdings
 6                                             Corporation
 7                                             WC Docket No.
                                               03-211
 8
                                               Vonage         April 17,       DEFCOMMON000
 9                                             Holdings       2007            56556
                                               Corporation
10                                             2006 10-K form
11                                             Vonage 311,      November      DEFCOMMON000
                                               Vonage,          6, 2004       57084
12                                             http://www.von
                                               age.com/no_flas
13
                                               h/features.php?f
14                                             eature=311,
                                               accessed
15                                             through Internet
                                               Archive
16                                             https://web.arch
17                                             ive.org/web/200
                                               41106104957/ht
18                                             tp://www.vonag
                                               e.com/no_flash/
19                                             features.php?fea
                                               ture=311
20
                                               7-Digit Dialing, November      DEFCOMMON000
21                                             Vonage,          6, 2004       57083
                                               http://www.von
22
                                               age.com/no_flas
23                                             h/features.php?f
                                               eature=7_digit_
24                                             dialing,
                                               accessed
25                                             through Internet
26                                             Archive
                                               https://web.arch
27                                             ive.org/web/200
                                               41106111944/ht
28                                             tp://www.vonag

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          10                   Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 15 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary         Publication      Production
       Nos.        System       known, in       Publications         Date           Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               e.com/no_flash/
 6                                             fea-
 7                                             tures.php?featur
                                               e=7_digit_diali
 8                                             ng

 9                                             Free Calling,    November        DEFCOMMON000
                                               Vonage,          6, 2004         57088
10                                             http://www.von
                                               age.com/no_flas
11                                             h/features.php?f
12                                             eature=subscrib
                                               er_to_subscribe
13                                             r, accessed
                                               through Internet
14                                             Archive
                                               https://web.arch
15                                             ive.org/web/200
16                                             41106111944/ht
                                               tp://www.vonag
17                                             e.com/no_flash/
                                               features.php?fea
18                                             ture=subscriber
                                               _to_subscriber
19
                                               3-Way Calling, November          DEFCOMMON000
20                                             Vonage,          6, 2004         57082
21                                             http://www.von
                                               age.com/no_flas
22                                             h/features.php?f
                                               eature=3_way_
23                                             calling,
                                               accessed
24                                             through Internet
25                                             Archive
                                               https://web.arch
26                                             ive.org/web/200
                                               41106110500/ht
27                                             tp://www.vonag
                                               e.com/no_flash/
28
                                               features.php?fea

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          11                     Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                  -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 16 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary        Publication       Production
       Nos.        System       known, in       Publications        Date            Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               ture=3_way_cal
 6                                             ling
 7                                             U.S. Patent No.   Filed June     DEFCOMMON000
 8                                             7,453,990         22, 2004;      56544
                                                                 issued
 9                                                               November
                                                                 18, 2008
10
                                               Digifonica      Spring 2005      DEFCOMMON000
11                                             Partner Program                  58237
                                               Guide Spring
12                                             2005
13                                             Opinion, Mayor    April 16,      DEFCOMMON000
                                               And City          2008           58238
14
                                               Council Of
15                                             Baltimore v.
                                               Vonage
16                                             America Inc.,
                                               Case No. 1:07-
17                                             cv-00320-JFM
                                               (D. Md.)
18
                                               Deposition of     April 16,      DEFCOMMON000
19                                             Jose Martinez,    2008           58271
20                                             September 25,
                                               2007, Mayor
21                                             And City
                                               Council Of
22                                             Baltimore v.
                                               Vonage
23
                                               America Inc.,
24                                             Case No. 1:07-
                                               cv-00320-JFM
25                                             (D. Md.)

26                                             Brief for         filed May 9,   DEFCOMMON000
                                               Defendants-       2007           58296
27                                             Appellants,
                                               Verizon
28
                                               Services Corp.

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          12                     Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                  -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 17 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary        Publication      Production
       Nos.        System       known, in       Publications        Date           Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               v. Vonage
 6                                             Holdings Corp.,
 7                                             Appeal Nos.
                                               2007-1240; -
 8                                             1251; -1274,
                                               (Fed. Cir.)
 9
     A-3, B-3    BroadWork     April 2005      BroadSoft         March 2002    Cisco-VoIP
10               s                             Product                         Pal00004871
                                               Overview
11                                             PowerPoint
12                                             (March 2002)
                                               BroadWorks        May 2001      Cisco-VoIP
13
                                               Product                         Pal00004872
14                                             Specification,
                                               Release 4 (May
15                                             2001)
16                                             BroadWorks        2005          Cisco-VoIP
                                               Network Server                  Pal00004884
17                                             Product
                                               Description
18
                                               Release 13
19                                             BroadWorks        2005          Cisco-VoIP
20                                             SIP Network                     Pal00004870
                                               Interface
21                                             Interworking
                                               Guide Release
22                                             13.0
23                                             BroadWorks        2005          Cisco-VoIP
                                               SIP Network                     Pal00004882
24                                             Interface
25                                             Interworking
                                               Guide Release
26                                             12.0

27                                             BroadWorks        2005          Cisco-VoIP
                                               Special Call                    Pal00004879
28                                             Types Routing

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          13                    Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                 -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 18 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary        Publication      Production
       Nos.        System       known, in       Publications        Date           Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               Guide Release
 6                                             13
 7                                             Private Dial      2001          Cisco-VoIP
 8                                             Plans -                         Pal00004883
                                               VoiceVPN
 9                                             Functional &
                                               Design
10                                             Specifications
11                                             Enhanced OCP      2002          Cisco-VoIP
                                               (NCOS)                          Pal00004880
12                                             Functional
                                               Specification
13
                                               147-168           2001          Cisco-VoIP
14
                                               Outgoing                        Pal00004876
15                                             Calling Plan

16                                             Speed Dial        2001          Cisco-VoIP
                                               Functional                      Pal00004875
17                                             Specification

18                                             BroadWorks        2001          Cisco-VoIP
                                               Functional                      Pal00004881
19                                             Specification,
                                               Network
20                                             Server, Release
21                                             6
                                               BroadWorks        May 2005      Cisco-VoIP
22
                                               Release 12                      Pal00000821
23                                             Bulletin

24                                             BroadWorks        December      Cisco-VoIP
                                               Release 13        2006          Pal00004878
25                                             Bulletin

26                                             Basic Call        February      Cisco-VoIP
                                               Processing:       2000          Pal00004874
27                                             Feature
                                               Specification
28                                             Document,

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          14                    Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                 -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 19 of 27



 1                                             TABLE 2

 2    Exhibit      Name of        Publicly      Exemplary          Publication         Production
       Nos.        System       known, in       Publications          Date              Number
 3                             use, on sale,   Describing the
                                 or sold in       System
 4                              the U.S. at
                                  least by
 5
                                               Release 2.0
 6                                             (Feb. 2000)
 7                                             Product            2007           Cisco-VoIP
 8                                             Overview                          Pal00004877
                                               Guide Release
 9                                             13

10                                             BroadWorks         November       Cisco-VoIP
                                               Feature            2006           Pal00004873
11                                             Overview
                                               (through
12                                             Release 13.0)
13                                             BroadWorks         March 2005     Cisco-VoIP
                                               Feature                           Pal00000823
14
                                               Overview
15                                             (through
                                               Release 12)
16
           B.     Patents And Patent Publications
17

18                                              TABLE 3

19    Exhibit     Abbrevi-       Patent or     Country         Filing      Date of       Prod-uction
       No.       ated Name         Pub-        of Origin       Date        Issue or       Number
20                             lication No.                                  Pub-
                                                                           lication
21
     A-4, B-4    Al Hakim      6,954,455       United        4/2/2001     10/11/2005     DEFCOMMO
22                                             States                                    N00017556
23   A-5, B-5    Alfke         7,765,263       United        12/19/2003   7/27/2010      DEFCOMMO
                                               States                                    N00018753
24
     A-6, B-6    Alfke ’136    7,836,136       United        7/31/2006    11/16/2010     DEFCOMMO
25                                             States                                    N00018840
26

27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          15                       Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                    -02460-LHK; -02995-LHK
         Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 20 of 27



 1                                                    TABLE 3

 2       Exhibit        Abbrevi-        Patent or    Country        Filing       Date of       Prod-uction
          No.          ated Name          Pub-       of Origin      Date         Issue or       Number
 3                                    lication No.                                 Pub-
                                                                                 lication
 4
         A-7, B-7     Fellingham3     6,292,553      United      5/20/1998     9/18/2001      DEFCOMMO
 5                                                   States                                   N00015244
 6       A-8, B-8     Mermel          7,016,343      United      12/28/2001    3/21/2006      DEFCOMMO
                                                     States                                   N00017612
 7
         A-9, B-9     Nadeau          6,240,449      United      11/2/1998     5/29/2001      DEFCOMMO
 8                                                   States                                   N00015139
 9       A-10,        Pearce          7,359,368      United      5/25/2000     4/15/2008      DEFCOMMO
         B-10                                        States                                   N00018361
10
         A-11,        Duffy           WO200069       United      5/12/2000     11/16/2000     DEFCOMMO
11       B-11                         156            States                                   N00021112
12                    Chang           03/0095541     United      3/4/2002      5/22/2003      DEFCOMMO
                                                     States                                   N00019562
13
         A-12,        Fisher          2004/021       United      12/23/2003    11/4/2004      DEFCOMMO
14
         B-12                         8748           States                                   N00014725
15       A-13,        Brongo          WO200302       Canada      9/24/2001     4/3/2003       DEFCOMMO
16       B-13                         8355                                                    N00021232
                      Hurd            5,923,745      United      2/28/1997     7/13/1999      DEFCOMMO
17
                                                     States                                   N00058259
18
     IV.         INVALIDITY OF THE CLAIMS UNDER 35 U.S.C. § 101 FOR BEING DIRECTED
19               TO PATENT-INELIGIBLE SUBJECT MATTER
20               All of the claims of the Patents-in-Suit are invalid under 35 U.S.C. § 101 for claiming

21   ineligible subject matter. The claims of the ’606 and ’872 Patents are directed to, for example, the

22   abstract idea of routing a communication based on characteristics of the participants—an idea that

23   this Court held was abstract in analyzing several representative claims of four related patents.

24

25

26
     3
      On information and belief, AT&T created a system implementing the functionality described in
27   Fellingham (U.S. Pat. No. 6,292,553). Plaintiffs expressly reserve the right to rely on any
     potential AT&T system art as an alternative and/or different reference from Fellingham (U.S. Pat.
28   No. 6,292,553).

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4                 16                      Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                          -02460-LHK; -02995-LHK
         Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 21 of 27



     V.      INVALIDITY OF THE CLAIMS UNDER 35 U.S.C. § 112 FOR LACK OF
 1           WRITTEN DESCRIPTION AND/OR ENABLEMENT
 2           The specifications of the Patents-in-Suit do not provide adequate written description to
 3   support any reasonably understood scope of the claims.4 35 U.S.C. § 112 ¶ 15 requires that the
 4   specification contain “a written description of the invention.” To fulfill the written description
 5   requirement, the specification “must clearly allow persons of ordinary skill in the art to recognize
 6   that the inventor invented what is claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,
 7   1351 (Fed. Cir. 2010) (citation omitted). To satisfy the written description requirement, “the
 8   applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date
 9   sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the
10   specification of the patent.” Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115,
11   1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.
12   1991)). The Patents-in-Suit do not meet that requirement.6
13           Additionally, the specifications of the Patents-in-Suit do not enable their claims.7 Title 35
14   U.S.C. § 112 ¶ 1 requires the specification to describe “the manner and process of making and using
15   [the invention], in such full, clear, concise, and exact terms as to enable any person skilled in the art
16   to which it pertains … to make and use the [invention].” The enablement requirement is separate
17   from and in addition to the written description requirement. Ariad, 598 F.3d at 1344. This
18   “requirement is satisfied when one skilled in the art, after reading the specification, could practice
19   the claimed invention without undue experimentation.” AK Steel Corp. v. Sollac & Ugine, 344 F.3d
20   1234, 1244 (Fed. Cir. 2003) (citation omitted); see Wyeth & Cordis Corp. v. Abbott Laboratories,
21   720 F.3d 1380 (Fed. Cir. 2013). The Patents-in-Suit do not meet that requirement.
22
     4
23     This is also true of the original application(s) that gave rise to the Patents-in-Suit. For ease of
     reference, Plaintiffs refer only to the issued specifications.
24   5
       Because the original application(s) that gave rise to the Patents-in-Suit were filed prior to
     September 16, 2012, Plaintiffs apply pre-AIA 35 U.S.C. § 112 ¶ 1 here. However, to the extent
25   that any other form of the patent statute (e.g., post-AIA) regarding invalidity for indefiniteness,
     non-enablement, or lack of written description applies, Plaintiffs’ Contentions and analysis equally
26   apply.
     6
27     Nor does any provisional application to which the Patents-in-Suit claim priority meet either of
     the enablement or written description requirements.
28   7
       This is also true of the original application(s) that gave rise to the Patents-in-Suit. For ease of
     reference, Plaintiffs refer only to the issued specification.
     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4               17                       Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                         -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 22 of 27



 1          The Patents-in-Suit fail to satisfy the written description and enablement requirements due
 2   to at least the following claim language or limitations:
 3          A.        The ’606 Patent
 4               1.   “call controller”
 5                          Invalidates at least claim 8.
 6                          The ’606 Patent does not demonstrate possession of, or enable skilled
 7                           artisans to practice the “call controller” limitation. Neither the claims nor
 8                           the specification define a call controller.
 9          B.        The ’872 Patent
10               1. “determine whether the communication initiated from the first participant device to
11                    the second participant device should be allowed to proceed”/“determined not to be
12                    allowed to proceed”
13                          Invalidates at least claim 30.
14                          The ’872 Patent does not demonstrate possession of, or enable skilled artisans
15                           to practice the “determine whether the communication initiated from the first
16                           participant device to the second participant device should be allowed to
17                           proceed”/“determined not to be allowed to proceed” limitations. The patent
18                           does not provide information on how to determine whether a communication
19                           should be allowed to proceed.
20          To the extent the Court permits VoIP-Pal to provide infringement contentions at a later time,
21   Plaintiffs reserve the right to modify or supplement their Contentions regarding invalidity of the
22   claims under 35 U.S.C. § 112 for lack of written description and/or enablement to respond to any
23   claim scope alleged or implied by such contentions.
24   VI.    INVALIDITY OF THE CLAIMS UNDER 35 U.S.C. § 112 FOR INDEFINITENESS
25          The claims of the Patents-in-Suit are invalid for failing to comply with the definiteness
26   requirement of 35 U.S.C. § 112. Plaintiffs note that their charting of a prior art reference for a claim
27   or limitation that Plaintiffs contend is invalid for lack of definiteness in no way represents an
28   admission or concession that the scope of the claim or limitation is definite or ascertainable.

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4               18                      Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                        -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 23 of 27



 1          Title 35 U.S.C. § 112 ¶ 2 requires that a patent claim “particularly point[] out and distinctly
 2   claim[] the subject matter which the applicant regards as his invention.” Claim terms that fail to
 3   inform those skilled in the art “with reasonable certainty . . . about the scope of the invention” fail
 4   the definiteness requirement of § 112 ¶ 2. Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120,
 5   2124 (2014).
 6          The claims are invalid as indefinite for at least the reasons described below:
 7          A.      The ’606 Patent
 8               1. “first and second network elements”/“first network element”/“second network
 9                  element”
10                         Invalidates at least claims 1, 8, 14, and 15.
11                         The ’606 Patent fails to inform those skilled in the art with reasonable
12                          certainty about the scope of the above terms related to “first” and “second”
13                          “network elements.” Neither the claims nor the specification define a first or
14                          second network element, and neither the claims nor the specification provide
15                          what qualities a “network element” must have in order to be a “first” or
16                          “second” “network element.” Further, the claims list “first and second
17                          network elements” as separate claim elements, while simultaneously
18                          claiming that the “second network element” may be “determined to be the
19                          same as the first network element” or “determined not to be the same as the
20                          first network element.”
21               2. “the at least one network element”
22                         Invalidates at least claim 8.
23                         The ’606 Patent fails to inform those skilled in the art with reasonable
24                          certainty about the scope of the term “the at least one network element.” In
25                          addition to the reasons stated in Number 1 above, “the at least one network
26                          element” lacks antecedent basis.
27               3. “at least one processor”/“the at least one processor”
28                         Invalidates at least claims 1, 8, 14, and 15.

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4              19                       Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                        -02460-LHK; -02995-LHK
     Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 24 of 27



 1                        The ’606 Patent fails to inform those skilled in the art with reasonable
 2                         certainty about the scope of the terms “at least one processor”/“the at least
 3                         one processor.”     The ’606 patent claims “at least one processor” and
 4                         particular actions taken by “the at least one processor.” Neither the claims
 5                         nor the specification inform those skilled in the art with reasonable certainty
 6                         whether any action(s) taken by “the at least one processor” can or must be
 7                         taken by the same processor(s), different processors, or any particular
 8                         processor(s).
 9              4. “call controller”
10                        Invalidates at least claim 8.
11                        The ’606 Patent fails to inform those skilled in the art with reasonable
12                         certainty about the scope of the term “call controller.” Neither the claims
13                         nor the specification define a call controller.
14         B.      The ’872 Patent
15              1. “network element(s)”/“first and second network elements”/“first network
16                 element”/“second network element”
17                        Invalidates at least claim 30.
18                        The ’872 Patent fails to inform those skilled in the art with reasonable
19                         certainty about the scope of the above terms related to “network element(s).”
20                         Neither the claims nor the specification define a first, second, or any network
21                         element, and neither the claims nor the specification provide what qualities
22                         any particular “network element” must have in order to be a “first,” “second,”
23                         or any other “network element.” Further, the claim recites that “the first and
24                         second participants” are “registered . . . to access communication services
25                         through first and second network elements of the system, respectively,” while
26                         simultaneously claiming that “the second participant” may be “determined to
27                         be registered to access communication services at the same network element
28                         as the first participant” and may be “determined not to be registered to access

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4             20                      Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                      -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 25 of 27



 1                          communication services at the same network element as the first participant.”
 2              2. Additionally, claim 30 is invalid for claiming both an apparatus and a method. For
 3                  example, claim 30 recites an apparatus, a “communications system comprising a
 4                  plurality of Internet-connected network elements” with multiple structural
 5                  limitations, as well as requiring a method step subject to temporal limitations: “if the
 6                  communication is allowed to proceed, to produce a new second participant
 7                  identifier . . . determine, based on the new second participant identifier, whether the
 8                  second participant is registered to access communication services at the same
 9                  network element as the first participant . . . when the second participant is determined
10                  to be registered to access communication services at the same network element as
11                  the first participant, produce a routing message identifying a first Internet address
12                  associated with the first network element, to cause the communication to be
13                  established. . . when the second participant is determined not to be registered to
14                  access communication services at the same network element as the first participant,
15                  produce a routing message identifying a second Internet address associated with the
16                  second network element, causing the communication to be established . . . .”
17   VII.   DOCUMENT PRODUCTION
18          Pursuant to Patent L.R. 3-4(b), Plaintiffs state that copies of printed public prior art are being
19   produced concurrently with service of these contentions.
20          Plaintiffs are not concurrently producing documents described in Patent L.R. 3-4(a) or (d),
21   “documentation sufficient to show the operation of any aspects or elements of an Accused
22   Instrumentality identified by the patent claimant in its Patent L.R. 3-1(c) chart,” and “documents
23   sufficient to show the sales, revenue, cost, and profits for accused instrumentalities identified
24   pursuant to Patent L.R. 3-1(b).” VoIP-Pal has not provided any Patent L.R. 3-1(b) or (c) disclosures.
25   Plaintiffs will produce documents pursuant to Patent L.R. 3-4(a) and (d) if the Court allows VoIP-
26   Pal to provide Patent L.R. 3-1 disclosures at a later time, or if the Court otherwise so orders.
27          Plaintiffs are not concurrently producing documents described in Patent L.R. 3-4(c) or (e)
28   relevant to a hypothetical negotiation/damages because VoIP-Pal is not currently asserting that it is

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4              21                        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                         -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 26 of 27



 1   entitled to damages and therefore such documents are irrelevant. To the extent the Court allows
 2   VoIP-Pal to proffer any damages arguments at a later time, Plaintiffs reserve the right to produce
 3   documents pursuant to Patent L.R. 3-4(c) and (e).
 4

 5   Dated: May 26, 2021                                 DESMARAIS LLP
 6                                                       /s/ Ameet A. Modi
     PERKINS COIE LLP                                    John M. Desmarais (Bar No. 320875)
 7                                                       Ameet A. Modi (Bar No. 331660)
     /s/ Gene W. Lee                                     Peter C. Magic (Bar No. 278917)
 8   Sarah Fowler (Bar No. 264838)                       101 California Street, Suite 3070
     Amisha Manek (Bar No. 305163)                       San Francisco, CA 94111
 9   3150 Porter Drive                                   Telephone: (415) 573-1900
     Palo Alto, CA 94304-1212                            Facsimile: (415) 573-1901
10   Telephone: (650) 838-4300                           jdesmarais@desmaraisllp.com
     SFowler@perkinscoie.com                             amodi@desmaraisllp.com
11   AManek@perkinscoie.com                              pmagic@desmaraisllp.com
12   Gene W. Lee (pro hac vice)                          Joze Welsh (admitted pro hac vice)
     Thomas Matthew (pro hac vice)                       Raymond Habbaz (admitted pro hac vice)
13   1155 Avenue of the Americas, 22nd floor             230 Park Avenue
     New York, NY 10112-0015                             New York, NY 10169
14   Telephone: (212) 262-6900                           Telephone: (212) 351-3400
     GLee@perkinscoie.com                                Facsimile: (212) 351-3401
15   TMatthew@perkinscoie.com
                                                         jwelsh@desmaraisllp.com
                                                         rhabbaz@desmaraisllp.com
16   Attorneys for Plaintiff Twitter, Inc.
                                                         Attorneys for Plaintiff Apple Inc.
17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4           22                        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                                      -02460-LHK; -02995-LHK
      Case 5:20-cv-02460-LHK Document 85-2 Filed 06/17/21 Page 27 of 27



     BAKER BOTTS LLP
 1
     /s/ Roger Fulghum
 2
     Sarah J. Guske (Bar No. 232467)
 3   101 California Street, Suite 3600
     San Francisco, CA 94111
 4   Telephone: (415) 291-6200
     Facsimile: (415) 291-6300
 5   sarah.guske@bakerbotts.com
 6   Jon V. Swenson (Bar No. 233054)
     1001 Page Mill Road Bldg. One, Suite 200
 7   Palo Alto, CA 94304
     Telephone: (650) 739-7500
 8   Facsimile: (650) 739-7600
     jon.swenson@bakerbotts.com
 9
     Roger Fulghum (admitted pro hac vice)
10   910 Louisiana Street
     Houston, TX 77002
11   Telephone: (713) 229-1707
     Facsimile: (713) 229-2707
12   roger.fulghum@bakerbotts.com
13   Timothy S. Durst (admitted pro hac vice)
     Samir A. Bhavsar (admitted pro hac vice)
14   Morgan G. Mayne (admitted pro hac vice)
     2001 Ross Avenue
15   Dallas, Texas 75201
     Telephone: (214) 953-6500
16   Facsimile: (214) 953-6503
     tim.durst@bakerbotts.com
17   samir.bhavsar@bakerbotts.com
     morgan.mayne@bakerbotts.com
18
     Lauren J. Dreyer (admitted pro hac vice)
19   700 K Street, N.W.
     Washington, DC 20001
20   Telephone: (202) 639-7700
     Facsimile: (202) 639-7890
21   lauren.dreyer@bakerbotts.com
22
     Attorneys for Plaintiffs AT&T Corp. et al.
23

24

25

26

27

28

     PLAINTIFFS’ PATENT L.R. 3-3 AND 3-4          23        Case Nos. 5:20-cv-02397-LHK;
     INVALIDITY CONTENTIONS                                     -02460-LHK; -02995-LHK
